Citation Nr: 9908804	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-29 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a right leg mass. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for a herniated nucleus pulposus at L3 to L4.

3.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative disc disease at C3 to C4.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease, fasciitis, and 
greater trochanteric bursitis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from January 1990 to September 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's appeal was previously before the Board in 
August 1997.  It was remanded at that time in order to afford 
the veteran additional medical examinations.  The purpose of 
the examination in part was to obtain an accurate picture of 
any functional loss due to pain, weakness, excess 
fatigability, and incoordination.  In addition, the examiner 
was to provide an opinion as to the relationship between any 
current disability of the right leg and the mass that was 
discovered in September 1992 while the veteran was on active 
service.  These things have not been accomplished.  

The RO was also requested to consider whether an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998) is warranted for any of the veteran's claims for a 
higher evaluation, and to include the regulation in any 
subsequent supplemental statement of the case.  This was not 
accomplished.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary. Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 1998.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The RO should afford the veteran 
additional opportunity to submit any 
pertinent evidence in support of his 
claims which are the subject of the 
current appeal.

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the nature and extent of 
severity of his service-connected lumbar 
spine, cervical spine, and right hip 
disabilities, and to determine whether a 
disability manifested by a right leg mass 
is present and its etiology.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard 
by the examiner.  Any indicated tests and 
studies should be performed.  The 
examiner should be requested to report 
the range of motion of the lumbar spine, 
cervical spine, and right hip in degrees 
of arc, if possible, and to provide an 
explanation as to what is the normal 
range of motion of the lumbar spine, 
cervical spine, and right hip.  All 
findings and diagnoses should be reported 
in detail.  The examiner should be 
requested to specifically comment upon 
the extent, if any, to which pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning his lumbar spine, cervical 
spine, and right hip and offer an opinion 
as to whether there is adequate pathology 
present to support each of the veteran's 
subjective complaints.  It is requested 
that the examiner also provide explicit 
responses to the following question(s):  
1) Do the service-connected herniated 
nucleus pulposus at L3-4, degenerative 
disc disease at C3-4, and degenerative 
joint disease, fasciitis, and greater 
trochanteric bursitis of the right hip 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  

In addition, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
lumbar spine, cervical spine, and right 
hip, and, if so, to what extent; the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
herniated nucleus pulposus at L3-4, 
degenerative disc disease at C3-4, and 
degenerative joint disease, fasciitis, 
and greater trochanteric bursitis of the 
right hip; the presence or absence of 
changes in the condition of the skin 
indicative of disuse due to the service-
connected herniated nucleus pulposus at 
L3-4, degenerative disc disease at C3-4, 
and degenerative joint disease, 
fasciitis, and greater trochanteric 
bursitis of the right hip; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the herniated nucleus pulposus at L3-4, 
degenerative disc disease at C3-4, and 
degenerative joint disease, fasciitis, 
and greater trochanteric bursitis of the 
right hip.  The examiner should also 
comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as the 
medication he is taking or the type of 
any treatment he is receiving.  

Also, the examiner should be asked to 
provide a diagnosis for any other right 
leg disabilities noted on examination.  
In particular, the examiner should 
specify whether a right leg mass is 
present.  If a leg mass is present, the 
examiner should express an opinion with 
regard to whether it represents the same 
mass that was identified upon ultrasound 
testing in service. 


In addition, the examiner should specify 
whether the mass is indicative of a 
chronic disability.  If the examiner 
determines that a current right leg mass 
is unrelated to the findings in service, 
the examiner should express an opinion 
with regard to whether the leg mass is 
proximately due to any of the veteran's 
service-connected disabilities.  In the 
absence of a current leg mass, the 
examiner should express an opinion as to 
whether the hole in the fascia of the 
right leg noted at the June 1998 VA 
examination represents a chronic 
disability and, if so, whether or not it 
is related to the leg mass noted during 
service, or is proximately due to or 
aggravated by any of the veteran's 
service-connected disabilities.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  Thereafter, the RO MUST review the 
claims file to ensure that ALL of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report and 
requested opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for a disability 
manifested by a right leg mass, with 
consideration of Allen v. Brown, 7 Vet. 
App. 439 (1995), if applicable.


In addition, the RO should readjudicate 
the issues of entitlement to increased 
evaluations for a herniated nucleus 
pulposus at L3-4, degenerative disc 
disease at C3-4, and degenerative joint 
disease, fasciitis, and greater 
trochanteric bursitis of the right hip, 
with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v Brown, 8 Vet. App. 202 (1995), as 
warranted.  The review should include 
consideration of whether an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is warranted.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
pinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


